ACCEPTED
                                                                                     04-15-00287-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                6/24/2015 1:48:09 PM
                                                                                      KEITH HOTTLE
                                                                                              CLERK

                        No. 04-15-00287-CV
__________________________________________________________________
                                                         FILED IN
                                                  4th COURT OF APPEALS
                    IN THE COURT OF APPEALS        SAN ANTONIO, TEXAS
          FOR THE FOURTH JUDICIAL DISTRICT OF TEXAS
                                                  06/24/2015 1:48:09 PM
                           AT HOUSTON                 KEITH E. HOTTLE
                                                           Clerk
 ________________________________________________________________

                    CECIL ADAMS and MAXINE ADAMS,
                              Appellants,

                                       v.

      HARRIS COUNTY, REBECCA ROSS, KATHLEEN KEESE, and
              CHRISTOPHER A. PRINE, Clerk of the Court,
                             Appellees.
 _________________________________________________________________

            Appealed from the District Court of Harris County, Texas
                              269th Judicial District
                       Trial Court Cause No. 2014-35653


  APPELLEE HARRIS COUNTY’S NOTICE OF NEW LEAD COUNSEL


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6.1, the undersigned

attorneys for Appellee Harris County file this notice of new lead counsel as

follows.

      The above-captioned appeal involves two interlocutory orders signed by the

trial court. The first interlocutory order sustained Appellee Prine’s plea to the

jurisdiction and dismissed Appellants’ cross-claims or counterclaims against
Appellee Prine with prejudice. The second interlocutory order denied Appellants’

motion to dismiss Appellee Harris County’s interpleader suit against Appellants.

      Texas Rule of Appellate Procedure 6.1(c) provides that new lead counsel

may be designated by filing a notice, signed by the former and new lead attorney,

and stating the identification information of the new lead counsel. That is the

purpose of this notice.

      The new lead counsel representing the Appellee, Harris County, in the

above-referenced appeals is as follows:

             Keith A. Toler
             Assistant County Attorney
             1019 Congress, 15th Floor
             Houston, Texas, 77002
             Phone: (713) 274-5265
             Fax: (713) 755-8924
             Email: Keith.Toler@cao.hctx.net
             State Bar No. 24088541

      The designation of Brian Quintero as the lead counsel for Harris County in

this appeal should be removed and all future communication to lead counsel for

Harris County should be directed to Keith Toler.

                                      Respectfully submitted,

                                      VINCE RYAN
                                      Harris County Attorney

                                      /s/ Brian A. Quintero
                                      BRIAN A. QUINTERO
                                      Senior Assistant County Attorney
                                      State Bar No. 16436485

                                          2
1019 Congress, 15th Floor
Houston, Texas 77002
Phone: (713) 274-5173
Fax: (713) 437-8633
Email: brian.quintero@cao.hctx.net

ATTORNEY FOR APPELLEE,
HARRIS COUNTY


VINCE RYAN
Harris County Attorney

/s/ Keith A. Toler
KEITH A. TOLER
Assistant County Attorney
State Bar No. 24088541
1019 Congress, 15th Floor
Houston, Texas, 77002
Phone: (713) 274-5265
Fax: (713) 755-8924
Email: Keith.Toler@cao.hctx.net

ATTORNEY FOR APPELLEE,
HARRIS COUNTY




  3
                        CERTIFICATE OF SERVICE

      I hereby certify that on this the 24th day of June, 2015, a true and correct

copy of the foregoing appearance was served to Appellants Cecil and Maxine by

certified mail, return receipt requested to 5510 S. Rice, #1206, Houston, Texas

77081, and by electronic transmission at cecillovesmax@sbcglobal.net.

      I hereby certify that on this 24th day of June, 2015, a true and correct copy

of the foregoing appearance was also served to all other parties to this appeal by

electronic transmission to Christin Vasquez, counsel for Appellee Christopher

Prine, at christin.vasquez@texasattorneygeneral.gov; Jayson Booth, counsel for

Appellee Kathleen Keese, at jbooth@boothricheylaw.com; and Timothy J.

Henderson, counsel for Rebecca Ross, at timjhenderson@msn.com.


                                      /s/ Keith A. Toler
                                      KEITH A. TOLER
                                      Assistant County Attorney

                                      /s/ Brian A. Quintero
                                      BRIAN A. QUINTERO
                                      Senior Assistant County Attorney




                                        4